Citation Nr: 1539823	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected bilateral knee or right ankle disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denying service connection.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).

The Veteran testified by videoconference before the undersigned in May 2014.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

A chronic lumbar spine disability did not manifest in service or within one year of service discharge, and any current lumbar spine disability is not otherwise etiologically related to service or caused or aggravated by a service connected disability.    


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred or aggravated by active service, and it may not be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  §§1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded several VA examinations for his claimed lumbar spine disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examinations are adequate for the purposes of determining service connection, as they involve a review of the Veteran's pertinent medical history and provides an adequate basis for the diagnosis and opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This appeal was remanded in September 2014 for the provision of a VA medical opinion and to obtain additional medical records.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a videoconference hearing in May 2014.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran claims that his lumbar spine disability developed as a direct result of military service.  In the alternative, he argues that his lumbar spine disability was caused or aggravated by his service-connected bilateral knee or right ankle disabilities.  

Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran satisfies the current disability requirement in light of multiple recent diagnoses of lumbar degenerative disc disease with radiculopathy, lumbar degenerative joint disease (a form of arthritis), and status/post lumbar decompressive surgery with laminectomy.  The Veteran states that he developed back pain while running with a backpack in Germany in 1968, and also from cumulative trauma due to carrying heavy equipment throughout his military career.  See Hearing Transcript P. 3; August 2012 VA Form-9.  

The Board finds that no chronic disability manifested during active service.  A review of the in-service medical records reveals three episodes of low back pain: October 1968, May 1973 and April 1979.  Each episode was treated conservatively with a single visit with no additional complaints.  Any back pain appears to have resolved before the conclusion of service as evidenced by the 1980 retirement examination, which is clinically negative for spine or other musculoskeletal abnormalities.  In the report of medical history, the Veteran affirmatively denied recurrent back pain.  

There is no evidence, or assertion, of continuity of symptomatology since service.  In this regard, the first post-service diagnosis of lumbar disk disease does not occur until the May 2006 MRI.  Moreover, the Veteran testified at his hearing that his back issues began 10 years prior to the 2011 VA examination, or in other words, over twenty years after service.  See Hearing Transcript P. 7.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  

There is also no competent evidence that the Veteran's lumbar spine disability manifested to a compensable degree within one year of service discharge.  Therefore, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. § 3.309(a).

The Board must next determine whether sufficient evidence exists of a nexus between the Veteran's current lumbar spine disability and the in-service occurrences.  The Veteran was examined by VA in July 2011, with an associated addendum dated October 2012.  The examiner notes a 10 year history of back pain, leading to surgery in 2009.  X-rays revealed multiple degenerated lumbar discs, and scoliosis.  The examiner states it is less likely than not that the Veteran's back condition was caused by military service, and more likely than not caused by age and chronic weight bearing.  He adds that the Veteran's condition is not any worse than would be expected for his age.  The Veteran was examined by VA again in April 2015 where he was diagnosed with degenerative disc disease with radiculopathy and status/post lumbar decompressive surgery with laminectomy.  The examiner points out that the medical records do not reveal significant back problems with radiculopathy until 2006.  She concludes that the Veteran's back condition is due to the effects of aging and obesity (BMI 37 in 2009 and 33.49 in 2015) rather than active service.  

The Board has considered the opinion of the Veteran's treating physician, Dr. Corral.  In August 2010, Dr. Corral writes that the Veteran has a long history of orthopedic and spine-related problems, both during service and since retirement.  He discusses the May 2006 MRI study positive for multi-level degenerative joint and disk disease, and the nerve conduction test which was positive for, among other things, right-sided lumbar radiculopathy.  Dr. Corral states that the Veteran has premature spinal degeneration which can "easily" be related to the Veteran's military service as an infantryman, such as heavy lifting, walking, running, training, and engaging in combat while wearing heavy equipment.  

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Conclusions of health care professionals are probative only if based on factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board assigns greater weight to the July 2011, October 2012, and April 2015 VA medical opinions because the findings are better supported by the evidence of record.  Dr. Corral writes that the Veteran has a "long history" of orthopedic and spine-related problems "both during, and since his retirement from the U.S. Army in 1980." (Emphasis added).  The Veteran, however, testified that his back issues began over twenty years after service.  See Hearing Transcript P. 7.  Moreover, the 1980 retirement examination was clinically negative for spine abnormalities and the Veteran affirmatively denied recurrent back pain.  There is no indication Dr. Corral reviewed the 1980 retirement examination or that he was otherwise aware of the Veteran's delayed onset of chronic back pain.  While failure to review records is not alone a sufficient basis to exclude a medical opinion, an expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also, Dr. Corral does not explain why he believes the Veteran has premature spinal degeneration.  The earliest diagnosed back condition Dr. Corral cites is the May 2006 MRI, which was performed when the Veteran was 63 years old.  Dr. Corral does not explain why the Veteran's condition is premature for his age.  Medical opinions without supporting clinical data or other rationale do not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In light of this, the Board finds the VA nexus opinions more persuasive, and as a result, the medical evidence weighs against a finding of service connection for lumbar spine disability on a direct basis.

The Board has considered the Veteran's lay statements.  As noted above, the Veteran relates his spine condition to cumulative trauma incurred from carrying heavy equipment while on active duty, as well as an incident in 1968 while running with a backpack.  The Veteran also experienced back problems during his second tour in Vietnam, although he cannot recall a specific incident.  See Hearing Transcript P. 4, 17.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

The Veteran claims that, in 1980, a VA examiner told him he had "serious back problems" and that "it's going to get worse and worse."  See Hearing Transcript P. 5.  The Board notes, however, that the connection between what a physician says and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, there is no competent, credible, and probative evidence that the Veteran's lumbar spine disability manifested in service, or within one year of service discharge, nor is there credible evidence of chronicity of symptomatology since service discharge.  The threshold question becomes whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  Accordingly, the Board finds that the claim for service connection for a lumbar spine disability on a direct basis is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.

Secondary Service Connection

Service connection may be established on a secondary basis by showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There is no competent medical evidence demonstrating that any of the Veteran's service connected disabilities proximately caused or aggravated his lumbar spine condition.  The April 2015 VA examiner states it is less likely than not that the Veteran's low back disability is related to his bilateral knee or right ankle disabilities.  She also states it is less likely than not that the Veteran's low back disability has been permanently aggravated by his bilateral knee or right ankle disabilities.  She bases her opinion on the delayed onset of serious back pain and radiculopathy, and she attributes the Veteran's spinal condition to age and obesity (BMI 33.49 at the time of examination).  She states that the Veteran developed significant back disease at a time in life (age 63) when lumbar spine disease is extremely common.  

The Veteran's private physician, Dr. Corral, writes in August 2010 that the Veteran's premature spine degeneration can be easily traced to his military duties as an infantryman.  He notes that in the course of duty, the Veteran was exposed to multiple risk factors which ultimately had adverse effects on his health and well-being.  He states that the Veteran's other orthopedic problems are also attributable to service, including his shoulder and knee conditions.  However, Dr. Corral does not specifically address whether the Veteran's service connected bilateral knee or right ankle disabilities proximately caused or aggravated his spine condition.  Therefore, although Dr. Corral believes the Veteran's spine condition is related to service, his opinion is not relevant to the issue of secondary service connection.   

The Board has considered the Veteran's lay statements.  At his hearing, he testified that his back was aggravated by his knee problems.  He also testified that Dr. Corral told him his bilateral knee condition caused an altered gait, which in turn negatively impacted his back.  See Hearing Transcript P. 8.  As stated above, however, while the Veteran may testify regarding symptoms observable to a lay person, he is not competent to give a medical opinion on the diagnosis or etiology of a condition because he lacks particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran claims that Dr. Corral believes his lumbar spine condition was caused or aggravated by other service connected disabilities, this belief is not reflected in the August 2010 opinion or any of his treatment records.  

As there is no competent probative evidence establishing that the lumbar spine disability was proximately caused or aggravated by his service connected bilateral knee or right ankle disabilities, the claim for service connection on a secondary basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.

ORDER

Service connection for a lumbar spine disability is denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


